DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al., Pub. No.: US 20030042802 A1, in view of Wamala, Pub. No.: US 20150159679 A1.

Regarding claim 1, Pierre et al. discloses a locking device for preventing movement between two elements (11, 12) that are mounted to move relative to each other  

    PNG
    media_image1.png
    803
    769
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    922
    973
    media_image2.png
    Greyscale

([0038] To this end, and as can be seen in FIG. 2, one of the shafts 20 of the kinematic chain of the actuator 11 is provided with a safety locking device according to the invention,),  
the device being characterized in that it includes a lock (31) mounted to rotate relative to one of the elements in order to present successive angular positions (for locking and for release in which the lock alternates between preventing and allowing relative movement between the two elements, the lock being constrained to rotate with a selector (55) of an angular indexing mechanism (50) actuated by a pulse-controlled actuator (70, 71) arranged to push the selector against a spring member (58) in order to cause said selector to turn on each pulse and thereby cause the lock to pass from one angular position to the other (([0017] The object of the invention is more precisely a safety locking device intended to equip electromechanical equipment which is provided with a shaft rotating about a rotation axis, the device comprising a first friction element rotationally connected to the said shaft and extending in a plane normal to the rotation axis of the said shaft, and a second friction element immobile with respect to rotation and extending opposite the first friction element, one of the two friction elements being able to move in translation along the said axis, under the action of controllable actuation means, between a locking position in which the two friction elements are pressed against one another by a resilient member and a release position in which the two friction elements are kept separated, the said actuation means not participating in the maintenance of one or other of the locking or release positions. According to the invention, the locking and release positions correspond to successive angular positions of a selector able to move in rotation and connected in translation to the friction element able to move in translation, the said selector being maintained in any one of its angular positions by the ([0036] The ring 9 carries circumferentially arranged electromechanical actuators 11, only one of which is shown here. These actuators have a pusher 12 actuated by an electric motor, not visible here, in order to press the stack of discs by means of a pressure plate 13. & [0037] In this type of brake, as mentioned in the introductory part of the description, it is advantageous to provide a means for safety locking of the actuator, in order to fulfil the parking brake function. & [0038] To this end, and as can be seen in FIG. 2, one of the shafts 20 of the kinematic chain of the actuator 11 is provided with a safety locking device according to the invention, comprising a disc 21 rotationally connected to the shaft 20 and carrying a friction lining 22. Opposite the disc 21 there is a lining holder 23, which is provided with a lining 24 and which is immobile rotationally and mobile translationally along the axis X of the shaft 20 counter to the springs 32, which tend to return the lining holder 23 towards the disc 21. The presence of linings in no way constitutes an obligation, and it would be possible to provide direct contact between the two friction elements, as is well known to persons skilled in the art.

    PNG
    media_image3.png
    396
    310
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    384
    313
    media_image4.png
    Greyscale
   

In this prior art system, electromechanical actuators has been used. However,  Wamala; Daniel Alexander, US 20150159679 A1, teaches PULSE CONTROLLED LINEAR ACTUATOR and cures Pierre et al. by replacing the electromechanical actuator with “pulse-controlled actuator”.
Ref.  ([0001] The invention relates to a pulse controlled linear actuator comprising a working cylinder for receiving a medium introduced through a valve system by a compressor/pump, in the working cylinder a piston is installed moving freely, and the piston shank represents the output of the actuator.)
Wamala teaches that these features are useful in order to provide a compact linear actuator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wamala with the system disclosed by Pierre et al. in order to provide a compact linear actuator suitable for guaranteed long operational distance.

Regarding claim 2, Pierre et al. discloses a locking device according to claim 1, wherein the angular indexing mechanism comprises, centered on a central axis (Z2) ([0039] The lining holder 23 is associated with actuation means comprising a selector 25 which is able to 
•    a ring (51) that defines a bore (52) from which parallel guides (53) project inwards, the guides being terminated by slopes (54) (0035] With reference to FIG. 1, and in a manner known per se, the aircraft wheel 1 is mounted rotationally on a shaft 2 by means of bearings 3. The wheel 1 is equipped with a brake F comprising a stack of discs composed of rotors 4 which are able to move in rotation with the wheel 1 by virtue of a peripheral keying 5, and stators 6 which are disposed in alternation with the rotors 4 and which are rotationally connected to a torsion tube 7 by means of an internal keying 8. The torsion tube 7 is itself connected to a ring 9 by screws 10. The ring 9 is slipped on the shaft 1, and rotationally stopped vis-a-vis the shaft via a means which is not shown here, so that the stators 6 are also rotationally immobilised. & [0045] FIG. 4 depicts the selector 25 in an angular position corresponding to the engagement of the teeth 52 of the selector 25 in the deep hollows 50. The pusher 26, of which only the cam profile 58 has been depicted, is held in abutment against the bottom 57 of the ring 27. When the selector 25 and the pusher 26 are in this position, the linings 22 and 24 carried respectively by the disc 21 and the lining holder 23 are in contact and are kept pressed against each other by the springs 32. The selector 25 then has an axial operating clearance between the pusher 26 and the needle bearing 31, which is itself in abutment against the lining holder 23. There is a direct correspondence between the angular position of the selector 25 defined by the 
•    the selector (55), which selector comprises a bell (56) with the free edge of its wall being cut to present successive slopes (57), the selector being movable both in rotation and in translation and including means (59) for constraining it to rotate with the rotary lock, a return spring (58) being arranged to push the selector (55) back towards the ring (51) so that the slopes (57) of the selector come to bear against the slopes (54) of the guides (53) of the ring (51)  
    PNG
    media_image5.png
    484
    946
    media_image5.png
    Greyscale

([0039] The lining holder 23 is associated with actuation means comprising a selector 25 which is able to move both in rotation and in translation along the axis X. The selector 25 is subjected to the action of a pusher 26 which is guided in translation by a ring 27 connected to the casing 28 of the device, and which is manoeuvred by an electromagnet 29 counter to return springs 30. & [0041] As can be seen more clearly in FIG. 3, the ring 27 has a first series of peripheral hollows 50 extending as far as the bottom 57 of the ring 27 and, in alternation, a second series of hollows 51, having a lesser depth delimited by a rim 54 which n the hollows 50 in the ring 27, as well as in partially hollowed-out parts 56 of the ring 27 extending the hollows 51 towards the bottom 57 of the ring 27. The pusher 26 also has a cam profile 58 intended to cooperate with the free end 53 of the teeth 52 of the selector 25.) ; and



    PNG
    media_image6.png
    267
    722
    media_image6.png
    Greyscale


•    a pusher (60) arranged to be moved axially by the pulse-controlled actuator thereby pushing the selector (55) back against the spring (58), the pusher (60) having a circular outside surface that co-operates with the bore (52) of the ring (51) in order to guide it axially, together with notches (62) to receive the guides (53) of the ring (51) so as to constrain the pusher (60) and the ring (51) in rotation, while allowing the pusher (60) to move axially; the pusher (60) presenting slopes (63) that extend in register with the slopes (57) of the selector (55) ([0021] According to a preferred arrangement, the selector comprises a locating member which is received in hollows in a ring, the hollows being disposed circumferentially on the ring and being organised in a first and second series of alternating hollows, the hollows in the first series having a depth such that the friction elements are in contact before the locating member abuts on the bottom of the said hollows, and the hollows in the second series having a depth such that the locating member abuts on the bottom of the said hollows before the friction elements are in contact. & [0023] Advantageously, the controllable actuation means comprise a pusher which is able 

Regarding claim 3, Pierre et al. discloses a locking device according to claim 1, wherein the rotary lock (31) and the selector (55) are coaxial ([0017] The object of the invention is more precisely a safety locking device intended to equip electromechanical equipment which is provided with a shaft rotating about a rotation axis, the device comprising a first friction element rotationally connected to the said shaft and extending in a plane normal to the rotation axis of the said shaft, and a second friction element immobile with respect to rotation and extending opposite the first friction element, one of the two friction elements being able to move in translation along the said axis, under the action of controllable actuation means, between a locking position in which the two friction elements are pressed against one another by a resilient member and a release position in which the two friction elements are kept separated, the said actuation means not participating in the maintenance of one or other of the locking or release positions. According to the invention, the locking and release positions correspond to successive angular positions of a selector able to move in rotation and connected in translation to the friction element able to move in translation, the said selector being maintained in any one of its angular positions by the aforementioned resilient member, the controllable actuation means being arranged to 

Regarding claim 4, Pierre et al. discloses an assembly comprising two coaxial rotary elements such as a shaft (12) and a pinion (11) mounted to rotate freely, and provided with a locking device according to claim 1, the shaft including at least one obstacle (30) mounted to slide radially between a retracted position in which the pinion (11) can turn freely on the shaft, and a projecting position in which the obstacle blocks the pinion on the shaft, the rotary lock (31) comprising a bushing (32) rotatably mounted coaxially inside the shaft in register with the obstacle and presenting a release position in which the obstacle is received in a recess in the bushing in order to be retracted, and a locking position into which the obstacle is pushed by the bushing so as to be held in a projecting position ([0009] If the actuator is locked before the brake has cooled, the progressive contraction of the brake structure will result in increasing the pressing force on the discs. As a reaction, if the actuator is reversible, this increase in force may result in a jamming of the obstacle in the cavity which receives it, which may give rise to difficulties in releasing the finger. & [0010] Moreover, it is necessary to size the obstacle generously in order to prevent it breaking during an attempt to activate the actuator locked by the obstacle. & [0019] In addition, the two positions are held by the resilient member, and an accidental rotation of the motor does not have the effect of causing the device to pass from the locking position to the release position. & [0038] To this end, and as can be seen in FIG. 2, one of the shafts 20 of the kinematic chain of the actuator 11 is provided with a safety locking device according to the invention, comprising a disc 21 rotationally connected to the shaft 20 and carrying a friction lining 22. Opposite the disc 21 there is a lining holder 23, which is provided with a lining 24 and which is immobile rotationally and mobile translationally along the axis X of the shaft 20 counter to the springs 32, which tend to return the lining holder 23 towards the disc 21. The presence of linings in no way constitutes an obligation, and it would be possible to provide direct contact between .








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hubbard; Taylor R. et al.	US 20190263506 A1	METHODS AND APPARATUS FOR CONTROLLING LANDING GEAR RETRACT BRAKING	The Boeing Company

Kopecek; Joseph Thomas	US 10288090 B2	Locking rotary actuator	Woodward, Inc.

Bristol; Brent L. et al.	US 7946105 B2	Bi-directional locking ring assembly for aircraft thrust reverser manual drive unit	


appear to anticipate the current invention. See Notice of References cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665